 

 

Case 2:18-Cv-02552-DDC-KGG Document 11 Filed 10/26/18 Page 1 of 1

RETURN OF SERV|CE

 

UN|TED STATES D\STR|CT COURT
District of Kansas

Case Number: 2118-CV-02552
Piaintiff/Petitioner:

NYLA FOSTER, et a|.

vs.

Defendant/Respondent:

JEFF ANDERSEN, et a|.

Received by HPS Process Service & investigations to be served on Kay Haug, 1000 Southwest Jackson, Topeka,
KS 66612.

|, AR|EL W|LSON, do hereby affirm that on the 18th day of October, 2018 at 3:29 pm, l:

Served the within named with a true copy of the Summons in a Civi| Action; Comp|aint for Dec|aratory and
injunctive Re|ief; Plaintiff‘s Disc|osure of Corporate |nterests; P|aintiff C.K.'s Memorandum of Law in Support
of Motion to Proceed Pseudonymousiy; and P|aintiff C.K.‘s Motion to Proceed Pseudonymous|y by leaving
with Caro|e Creason, Secretary at 1000 Southwest Jackson, Topeka, KS 66612.

| am over the age of eighteen, and have no interest in the above action.

ARlEL wn_soN \-/
Process Server

HPS Process Service & investigations
www.hpsprocess.com

1669 Jefferson

Kansas City, MO 64108

(800) 796-9559

Our Job Seria| Number: HAT-2018018393
Service Fee: $74.56

Copyright © 1992~2018 Database Services, |nc. - Process Server's Tooibox V8.0h

